IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 November 26, 2007
                                 No. 07-40332
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LUIS ENRIQUE LOPEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 1:07-CR-34-ALL


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Luis Enrique Lopez violated the conditions of his term of supervised
release, imposed on him by the district court for the Southern District of
Mississippi in 2003, by returning to the United States illegally. After it executed
an acceptance of a transfer of jurisdiction to it pursuant to 18 U.S.C. § 3605, the
district court for the Southern District of Texas revoked Lopez’s term of
supervised release and sentenced him to serve 24 months in prison, with that
term to run consecutively to his new sentence of 41 months’ imprisonment

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40332

imposed on Lopez in another case on that same day for violating 8 U.S.C. § 1326
by again entering the United States illegally. Lopez appeals the revocation of
his supervised release, contending that the district court lacked jurisdiction over
him because the order transferring jurisdiction had not been signed by a judge
of the Southern District of Mississippi, the transferring court.
      Our preliminary review of the record leads us to believe that clerical error
may account for the fact that the transfer order does not bear the electronic
signature of the judge of the transferring court. We note, moreover, that at no
time during the district-court proceedings did Lopez dispute the authenticity of
the transfer document or object to having the revocation action heard in Texas.
Nor does he otherwise challenge the revocation proceedings.
      Accordingly, we order a LIMITED REMAND to the district court for the
sole purpose of taking such further action as is necessary to have the
transferring court review this question and, through an appropriate supplement
to the record, advise this court whether the transferring court had directed that
the transfer order be signed prior to the transfer. See FED. R. CRIM. P. 36 (a
district court may “correct an error in the record arising from oversight or
omission” at any time). Once the record has been supplemented, the case shall
be returned to this court for further proceedings. This court retains jurisdiction
over this case for all other purposes.




                                         2